                Case: 4:20-cv-01784-NAB Doc. #: 1 Filed: 12/16/20 Page: 1 of 5 PageID #: 1

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction



                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                        Q7.~f//       District of /111 SJt{Jfi '

                                                             Ea::;-1', rI]    Division


                                                                          )
                                                                                 Case No.
                                                                          )
                                                                                               (to be /Wed in by the Clerk's Office)
                                                                          )
                                                                          )
                             Plaintiff(s)
(Write the full name ofeach plaintiff who is filing this complaint.       )
If the names ofall the plaintiffs cannot fit in the space above,          )
please write "see attached" in the space and attach an additional         )
page with the fall list ofnames)
                                                                          )
                                  -v-
                                                                          )
                                                                          )
                                                                          )
                                                                          )
                                                                          )
                            Defendant(s)
(Write the full name ofeach defendant who is being sued. If the
                                                                          )
names of all the defendants cannot fit in the space above, please         )
write "see attached" in the space and attach an additional page
with the full list ofnames)



                                    COMPLAINT AND REQUEST FOR INJUNCTION


I.         The Parties to This Complaint
           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                 Name
                                 Street Address
                                 City and County                      ::a,a f    toUJ·~ C,'-fc4
                                                                                                         I


                                 State and Zip Code
                                 Telephone Number                     (314) 72~-(J)/Q
                                 E-mail Address


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a government agency, an organization, or a corporation. For an individual defendant,
                      include the person's job or title (if known) . Attach additional pages if needed.

                                                                                                                                       Page 1 of 6
               Case: 4:20-cv-01784-NAB Doc. #: 1 Filed: 12/16/20 Page: 2 of 5 PageID #: 2

Pro Se 2 (Rev. 12/ 16) Complaint and Request for Injunction


                      Defendant No. 1
                                Name
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number             {L/o~J qq t, .,/D/0
                                 E-mail Address (if known)


                      Defendant No. 2
                                 Name
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                      Defendant No. 3
                                 Name
                                 Job or Title (if known)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)


                      Defendant No. 4
                                 Name
                                 Job or Title (ifknown)
                                 Street Address
                                 City and County
                                 State and Zip Code
                                 Telephone Number
                                 E-mail Address (if known)



                                                                                            Page 2 of 6
                Case: 4:20-cv-01784-NAB Doc. #: 1 Filed: 12/16/20 Page: 3 of 5 PageID #: 3

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


II.       Basis for Jurisdiction

          Federal courts are courts oflimitedjurisdiction (limited power) . Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331 , a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
                  ~Federal question                                D Diversity of citizenship
           Fill out the paragraphs in this section that apply to this case.

           A.         If the Basis for Jurisdiction Is a Federal Question

                      List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                      are at issue in this case.                    . L1            11 1 _ n fl- I         a ,,.1__
                                                 szc. ,og. µ-,.ft/UU711 0/)
                                                                                         1


                      t<2    l)_,C, Cock.,                                      bcr U./)l(l?d.   :/1.~;JI   Cf   Jll1'V

                                                                                                                           Co mf¥!91.1t'vll
                       ~                    V:nor s/,od po~o( Jrope4q Jx -fo~                      fol"   pdJl,u u0,w,16otLJv<c,t
           B.         If the Basis for Jurisdiction Is Diversity ~f Citizenship

                      1.        The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                                      , is a citizen of the
                                           State of (name)


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                      , is incorporated
                                           under the laws of the State of (name)
                                           and has its principal place of business in the State of (name)



                                 (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                 same information for each additional plaintiff.)

                      2.        The Defendant(s)

                                 a.        If the defendant is an individual
                                           The defendant, (name)                                                      , is a citizen of
                                                                      ----------------
                                           the State of (name)                                                      0 r is a citizen of
                                            (foreign nation)



                                                                                                                                   Page 3 of 6
                Case: 4:20-cv-01784-NAB Doc. #: 1 Filed: 12/16/20 Page: 4 of 5 PageID #: 4

Pro Se 2   ev. 12/ 16 Com taint and R uest for 1n·unction




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                                       , is incorporated under
                                                                            ------------
                                           the laws of the State of (name)                                                        ' and has its
                                           principal place of business in the State of (name)
                                           Or is incorporated under the laws of (foreign nation)
                                           and has its principal place of business in (name)


                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-i~ more than $75,000, not counting interest and costs of court, because (explain): /!;_
                                         1
                                                                                                                                            /u
                               cu1J-   11"QJ( ertlplol(ec
                                             '  J J              I    /J
                                                                        Jvo-k,
                                                                    lttl( po0-,J/)r/,,1 Orce eu,c.&-._ /1 --ro
                                                                               ,~    ""'(                       1~    bl£1/cv
                                                                                                                                     1P/J
                                fdfiUllle,      JA..   f-119..,,
                                                                            1
                                                                   urJ!lcxurti   cH h, /l,0Y15 ,


III.       Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
           was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,
           including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
           claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
           needed.

           A.        Where did the events giving rise to your claim(s) occur?              f/u.., luie4"s D(.,lltrtt)...   a+ tll~ 0 &i.u.lledC\_
                       S"-4~-C lDLu $ /1/o
                                       1
                                                 {p~/11 /tt_ ~ App!L S-l-a,-u lue/4~ed ,n .{~ 5a.,~t& &ut'~ Gr._4 //tr;'q ,'f;t11cl
                      .f~ /lpp&, 5-foft,, )/11, lk.£1 o-t> pro~r-fq ' i J ~ a+ A khk.i doses+ lo 1--~
                       Gif:✓rttkls 'i!:,~y- /K!fi-Y -tk.. e1n;;IOG(«✓ e,11:fratt1ct,, -1-~ ~ s,fu,,c_ lobJ:xc. 11-v \c..~ we.~
                      /oec.V /1eiif ,I/Iv tJi.>lJALJ:,r): (Offlf)r D( .tJ.v ~10l0 . Ap,P'6 t/lat:,t<JUui,f-~ f/1.tJ uicoVI./J~;-;


           B.




                                                                                                                                        Page 4of 6
                Case: 4:20-cv-01784-NAB Doc. #: 1 Filed: 12/16/20 Page: 5 of 5 PageID #: 5

Pro Se 2   ev. 12/ 16 Com laint and R uest for 1n·unction



VI.        Certification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
           and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule 11 .

           A.        For Parties Without an Attorney

                     I agree to provide the Clerk' s Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date of signing:            I z-13-Zu
                      Signature of Plaintiff
                     Printed Name of Plaintiff


           B.        For Attorneys

                     Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                     Bar Number
                     Name of Law Finn
                      Street Address
                      State and Zip Code
                     Telephone Number
                      E-mail Address




                                                                                                                         Page6 of 6

                                       SaveAs~                                                                    Reset ·· ·,· · · ~~,
